Citation Nr: 1805694	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-46 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a restoration of a 60 percent evaluation for Veteran's service-connected lumbar spine disability, effective November 1, 2007, to include the issue of whether the reduction to a 40 percent evaluation was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which decreased the evaluation for a lumbar spine disability from 60 percent to 40 percent, effective November 1, 2007.  The Veteran appealed the propriety of the reduction and for a restoration of the 60 percent evaluation.  

The Veteran testified before a Decision Review Officer in December 2008 and before the undersigned Veterans Law Judge at a May 2014 videoconference hearing.  Transcripts of these hearings are of record.

In September 2014 and August 2016, the Board remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the August 2016 remand instructions, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In its September 2014 remand, the Board found that there was a significant disparity in the reported findings between the September 2006, July 2008, and January 2011 VA examinations and the Veteran's Board hearing testimony, in which he indicated that his lumbar spine disability had not improved during any period of the appeal.  Finding that additional information was required, the Board determined it was necessary to obtain a retrospective medical opinion.  In particular, the Board instructed the VA examiner to "provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar [spine] disability since the Veteran underwent a VA spine examination in September 2006.  In doing so, the physician is requested to reconcile the findings in the July 2008 and January 2011 VA examinations and discuss whether the Veteran's lumbar spine disability materially improved since the earlier September 2006 VA examination."  

In September 2015, the Veteran was provided another VA examination.  Responding to the request for a retrospective medical opinion, the September 2015 VA examiner provided the following the medical opinion:

I have reviewed the conflicting medical evidence and am providing the following opinion: My opinion of veteran's current lumbar disability is sole[l]y based on my exam find[ings] as document[ed] in the back DBQ.  Any variability in my exam compared to previous exams, or variability of previous exams with veteran's 2006 exam, underscores the episodic nature of veteran's disease process.  "Material" is an imprecise medical term and any conclusions about improvement or deterioration in veteran's lumbar condition can be quantified by changes in variables that are documented in the back DBQ.  It is the role of the rater, through adherence to well defined criteria to generate an impairment rating.  Whether impairment ratings are different is a statistical question, not a medical one.

In its August 2016 remand, the Board determined that the September 2015 VA examiner failed to provide the requested retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar spine disability.  As a result, another VA opinion was requested.  However, the subsequent January 2017 VA examiner's opinion also failed to comply with the Board's remand instructions, as the January 2017 VA examiner repeated the prior September 2015 VA opinion, as quoted above, without any further elaboration or explanation.  Accordingly, another remand is required to obtain the retrospective medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA opinion from an appropriately qualified examiner, other than the September 2015 or January 2017 VA examiners, to provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar spine disability since the Veteran underwent a VA spine examination in September 2006.  In doing so, the physician is requested to reconcile the findings in the July 2008 and January 2011 VA examinations and discuss whether the Veteran's lumbar spine disability materially improved since the earlier September 2006 VA examination.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

2.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




